 WIGWAM STORES, INC.471Wigwam Stores,Inc.andRetail Store Employees'Union,Local 631,RetailClerks InternationalAssociation,AFL-CIO. Case 19-CA-4629September 30, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSparties were reiterated and the Charging Party's briefwithdrawn.'Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has considered the entire record in thiscase, including the briefs of the Respondent and theGeneral Counsel, and makes the following:FINDINGS OF FACTUpon chargesfiled bythe ChargingParty, Local631, on January 19, 1970,the General Counsel of theNational Labor Relations Board by the RegionalDirector for Region 19 issued a complaint and noticeof hearingon July 2,1970, against the Respondent,Wigwam Stores,Inc.The complaint alleges insubstance that the Respondent engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) and(1) of the National LaborRelations Act, as amended. In itsduly filedanswer,theRespondent admits certain allegations of thecomplaint,denies all unfair labor practice allegations,and avers an affirmative defense.On September 8,1970, the parties,including theGeneral Counsel,entered into a stipulation of facts for submission tothe Board in which,inter aka,theyrequested that thisproceeding be transferred to the Board. In thestipulation the parties agreed in effect that the formalpapers filed in this proceeding and the stipulation,together with the attached exhibits and the orderpostponing hearing indefinitely,would constitute theentire record in this case,and agreed that no oraltestimony was necessary or desired.Theywaived theirright to a hearing before a Trial Examiner,the makingof findings of fact and conclusionsof law by a TrialExaminer,and the issuance of a Trial Examiner'sdecision.The stipulationprovided forthe filing ofbriefs with the Board.On September14, 1970,the Board issued its ordergranting motion approving stipulation and transfer-ring proceedings to the Board. Thereafter the GeneralCounsel,the Charging Party, and the Respondentfiled briefs.On March 18,1971, the Board issued anorder remanding proceeding on grounds that thestipulation did not set out with sufficient complete-ness and clarity all relevant facts which might bear onthe issues of the case.On April 16, 1971, a jointmotion for reconsideration of order remandingproceeding and supplemental stipulationwas filed bytheRespondent,ChargingParty, andtheGeneralCounsel,wherein the facts considered relevant by theIWe shall grant the parties'joint motion,and base ourdecision solelyon the factswhichhave been stipulatedto bythe parties2The Respondent further admitsand we find thatthe following unitconstitutes an appropriate unit for the purposesof collectivebargainingwithin the meaning of Section9(b) of the Act1.THE BUSINESS OF THE RESPONDENTThe Respondent by its answer admits that it is aWashington State corporation engaged in the opera-tion of retail department stores in Yakima, Washing-ton, and elsewhere in the State of Washington. Thedollar volume of the Respondent's salesannuallyexceeds $500,000. During the calendar year 1969, theRespondentmade purchases valued in excess of$500,000 which were shipped to the above stores frompoints outside the State of Washington. The partiesstipulated and we find that the Respondent is, and atall times material herein has been, an employer withinthemeaning of Section 2(2) of the Act, engaged incommerce within the meaning of 2(6) and (7) of theAct, and that it will effectuate the purposes of the Actto assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe parties agree and we find that the ChargingParty,Retail Store Employees'Union Local 631,Retail Clerks International Association,AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESOn March 11, 1969, following a Board-conductedelection, the Acting Regional Director for Region 19certified the Charging Party as the exclusive bargain-ing representative of all employees in the appropriateunit.2After severalmeetings and bargainingsessionsduring the ensuing 12 months, the negotiators met themorning of March 23, 1970, and reached oralagreement; and the Union requested the Respondentto execute a collective-bargaining contract basedthereon. That afternoon General Manager Phillips,who had negotiated the agreement for the Respon-dent, received a telephone call from Boyles,managerof the Yakima store where the unit employees worked,All personsengaged in handling or sales of merchandiseemployed bythe Employerand its leased departments at the Yakima, Washington,store,excluding all other employees,managers,officeclericalemployees,professional employees, guards and supervisors as definedin the Act193 NLRB No. 75 472DECISIONSOF NATIONALLABOR RELATIONS BOARDinforming Phillips that Boyles had received a lettersigned by all four unit employees. The letter, datedMarch 19, 1970, was addressed to the National LaborRelations Board and requested decertification of theUnion.3 Boyles had not been aware of this letter untilMarch 23, because he had just returned fromvacation.Thereafter, the Respondent refused to execute thecollective-bargainingagreement previously orallyagreed to.The stipulated facts show, and we find, that theCharging Party lost its majority status on March 19,after the end of the certification year and 4 daysbefore an agreement was reached with the Respon-dent. Thereafter, the Union was without authority tobargain on behalf of the employees or to sign acontract with the Respondent. Therefore, the Respon-dent's refusal to sign the agreement with the Union onMarch 23 and thereafter was not an unfair laborpractice within the meaning of Section 8(a)(5) and(1).4 Accordingly, we shall dismiss the complaint in itsentirety.53An RD petitionwas sentto theRegionalOffice byone ofthe fourunit employees on March31, 1970 However, as thatpetition was unsigned,itwas returnedto the employeesfor signatureThe petitionwas refried,and docketedby the Regional Office on April 3, 19704CfIndiana Ready Mix Corporation,141NLRB 651, 660 The Boardand thecourts have clearlyindicated that where,as here,the presumptionof unionmajoritystatuswhich obtainsafter the endof thecertificationyear has beenrebutted by evidenceestablishing that such status has, infact,ceased to exist,the employer's refusal to bargainis not unlawful RayBrooks v N LR.B,348 U.S 96;N L R B v Whittier Mills Company et al.,I I I F 2d 474, 478,US Gypsum Company,90 NLRB 964,965As theBoard long ago intimated,where the certificationyear hasexpired, anemployer may have toact at hisperil indeciding whether theunion'spresumptivemajority statuscontinues to exist in fact, and theoutcomeofany subsequent8(a)(5)proceedingmight hinge on theCONCLUSIONS OF LAW1.The Respondent,Wigwam Stores,Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.The Union,Retail Store Employees' UnionLocal 631, Retail ClerksInternational Association,AFL-CIO,isand has been at all times materialherein,a labor organization within the meaning ofSection 2(5) of the Act.3.TheRespondent is not violating Section 8(a)(5)and (1) by refusing to sign an agreement,since theUniondoes not represent a majority of the Respon-dent's employees.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Board's orderremanding proceeding dated March 18, 1971, be, andithereby is, revoked; and the complaint herein be,and it hereby is, dismissed in its entirety.correctness of that decision.Stoner Rubber Company,123 NLRB 1440.Since here we find that the Union lost itsmajoritystatuspoor to anyagreement,the Respondent's decision not to sign the agreement was properand not violative of Section 8(a)(5).5Member Fanning agrees that Respondent did not violate Section8(a)(5)byrefusing to executea previouslyagreed-to contract on theground that it doubtedtheUnion'smajority status In his view, theemployee letter indicating a desire for a decertification election furnishedRespondent with reasonable ground for doubting the Union's continuingmajority.Celanese Corporation of America,95 NLRB 664, 672-673.He doesnot, however,view such letter as constituting sufficiently reliable evidenceof loss of majorityas to permit Respondent to take unilateral action withrespect to matters subject to collective bargaining.The question concerningrepresentation involved herein can best be resolved by a Board election.See the dissenting opinion inStonerRubber Company,123 NLRB 1440.